Case 3:19-cv-00665-MMD-WGC Document 37-3 Filed 05/17/20 Page 1 of 2




                  Exhibit 3




                    Exhibit 3
     Case 3:19-cv-00665-MMD-WGC Document 37-3 Filed 05/17/20 Page 2 of 2



Murdock, David <DMurdock@washoeschools.net>
                                                                             Wed, Nov 29, 2017 at 6:23 PM
To: "trinaraeolsen@gmail.com" <trinaraeolsen@gmail.com>
In the Spring of 2017, I was contacted by Trina Olsen, Assistant Principal at Hug HS, about an incident
involving a student at her school who was in possession of marijuana. As a first-year AP, she wanted
some advice about how to handle what she felt was a delicate situation related to one of the Deans and
another administrator at the school. We had previously worked together in student services at Galena HS
and I was able to tell her what I thought was the best course of action given the circumstances.



David Murdock
Assistant Principal
Sparks High School
775-321-3133




                                                                                           OLSEN - 000436
